


109 HR 5689 RS: To amend the Safe, Accountable, Flexible, Efficient

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 612
		109th CONGRESS
		2d Session
		H. R. 5689
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 14, 2006
			Reported by Mr. Inhofe,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to make technical corrections,
		  and for other purposes.
	
	
		1.Surface
			 transportation technical corrections
			(a)Correction of
			 Internal References in Disadvantaged Business EnterprisesSection
			 1101(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1156) is amended in each of paragraphs
			 (3)(A) and (5) by striking (1) each place it appears and
			 inserting (2).
			(b)Technical
			 Correction of Distribution of Obligation AuthoritySection
			 1102(c)(5) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1158) is amended by striking among
			 the States.
			(c)Correction of
			 Description of National Corridor Infrastructure Improvement
			 ProjectItem number 1 of the table contained in section 1302(e)
			 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1205) is amended by inserting LA,
			 after TX, in the listing of States.
			(d)Correction of
			 Interstate Route 376 High-Priority Designation(1)Section 1105(c)(79) of
			 the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032;
			 119 Stat. 1213) is amended by striking and on United States Route
			 422.
				(2)Section
			 1105(e)(5)(B)(i)(I) of such Act (105 Stat. 2033; 119 Stat. 1213) is amended by
			 striking and United States Route 422.
				(e)Correction of
			 Amendment to Advance ConstructionSection 115 of title 23, United
			 States Code, is amended by redesignating subsection (d) as subsection
			 (c).
			(f)Correction of
			 Amendment to Move and Redesignate Infrastructure Finance
			 SectionSection 1602(d)(1) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1247) is
			 amended by striking through 189 as sections 601 through 609,
			 respectively and inserting through 190 as sections 601 through
			 610, respectively.
			(g)Correction to
			 Add Definition for Transportation Systems Management and
			 OperationsSection 101(a) of title 23, United States Code, is
			 amended by adding at the end the following:
				
					(39)Transportation
				systems management and operations
						(A)In
				generalThe term transportation systems management and
				operations means an integrated program to optimize the performance of
				existing infrastructure through the implementation of multimodal and
				intermodal, cross-jurisdictional systems, services, and projects designed to
				preserve capacity and improve security, safety, and reliability of the
				transportation system.
						(B)InclusionsThe
				term transportation systems management and operations
				includes—
							(i)regional
				operations collaboration and coordination activities between transportation and
				public safety agencies; and
							(ii)improvements to
				the transportation system such as traffic detection and surveillance, arterial
				management, freeway management, demand management, work zone management,
				emergency management, electronic toll collection, automated enforcement,
				traffic incident management, roadway weather management, traveler information
				services, commercial vehicle operations, traffic control, freight management,
				and coordination of highway, rail, transit, bicycle, and pedestrian
				operations.
							.
			(h)Corrections to
			 Reference in Apportionment of Highway Safety Improvement Program
			 FundsSection 104(b)(5)(A)(iii) of title 23, United States Code,
			 is amended by striking the Federal-aid system each place it
			 appears and inserting Federal-aid highways.
			(i)Transfer of
			 Unused Protective-Device Funds to Other Highway Safety Improvement Program
			 ProjectsSection 130(e)(2) of title 23, United States Code, is
			 amended by striking purposes under this subsection and inserting
			 highway safety improvement program purposes.
			(j)Correction of
			 National Scenic Byways Program CoverageSection 162 of title 23,
			 United States Code, is amended—
				(1)in subsection
			 (a)(3)(B) by striking a National Scenic Byway under subparagraph
			 (A) and inserting a National Scenic Byway, an All-American Road,
			 or one of America’s Byways under paragraph (1); and
				(2)in subsection
			 (c)(3) by striking or All-American Road each place it appears
			 and inserting All-American Road, or one of America’s
			 Byways.
				(k)Correction of
			 Reference in Toll ProvisionSection 166(b)(5)(C) of title 23,
			 United States Code, is amended by striking paragraph (3) and
			 inserting paragraph (4).
			(l)Correction of
			 Recreational Trails Program Apportionment ExceptionsSection
			 206(d)(3)(A) of title 23, United States Code, is amended by striking
			 (B), (C), and (D) and inserting (B) and
			 (C).
			(m)Correction of
			 Miscellaneous Typographical Errors(1)Section 1401 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1226) is amended by redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively.
				(2)Section
			 1404(f)(2)(A) of such Act (119 Stat. 1229) is amended—
					(A)by striking the
			 comma after training; and
					(B)by striking the
			 comma after volunteers.
					2.Nonmotorized
			 transportation pilot programSection 1807(a)(3) of the Safe, Accountable,
			 Flexible, Efficient, Transportation Equity Act: A Legacy for Users (119
			 Stat.1460) is amended by striking Minneapolis-St. Paul,
			 Minnesota and inserting Minneapolis, Minnesota.
		3.Going-to-the-sun
			 RoadSection 1940 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1511) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraphs (1) and (2);
				(B)by redesignating
			 paragraphs (3) through (5) as paragraphs (1) through (3), respectively;
			 and
				(C)by striking
			 $10,000,000 each place that it appears and inserting
			 $16,666,666; and
				(2)by adding at the
			 end the following:
				
					(c)Contract
				AuthorityExcept as otherwise provided in this section, funds
				authorized to be appropriated under this section shall be available for
				obligation in the same manner as if the funds were apportioned under chapter 1
				of title 23, United States
				Code.
					.
			4.Surface
			 transportation programSection
			 1108(f)(1) of the Transportation Equity Act for the 21st Century (23 U.S.C. 133
			 note; 112 Stat. 140) is amended by striking 2003 and inserting
			 2009.
		5.Maglev
			(a)FundingSection
			 1101(a)(18) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1155) is amended—
				(1)by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)$20,000,000 for
				fiscal year 2007; and
						(B)$35,000,000 for
				each of fiscal years 2008 and
				2009.
						.
				(b)Contract
			 AuthoritySection 1307 of such Act (119 Stat. 1217) is amended by
			 adding at the end the following:
				
					(e)Contract
				AuthorityFunds authorized under section 1101(a)(18) of this Act
				shall be available for obligation in the same manner as if the funds were
				apportioned under chapter 1 of title 23, United States Code; except that such
				funds shall not be transferable and shall remain available until expended, and
				the Federal share of the cost of a project under this section shall be
				determined in accordance with sections 120(b) and 120(c) of such
				title.
					.
			6.Definition of
			 repeat intoxicated driver lawSection 164(a)(5)(A) of title 23, United
			 States Code, is amended to read as follows:
			
				(A)receive (i) a
				driver’s license suspension for not less than 1 year, or (ii) a combination of
				suspension of all driving privileges for the first 45 days of the suspension
				period followed by a reinstatement of limited driving privileges for the
				propose of getting to and from work, school, or an alcohol treatment program if
				an ignition interlock device is installed on each of the motor vehicles owned
				or operated, or both, by the
				individual;
				.
		7.Highway
			 Safety
			(a)State Minimum
			 Apportionments for Highway Safety ProgramsSection 402(c) of the
			 title 23, United States Code, is amended by striking The annual
			 apportionment to each State shall not be less than one-half of 1 per
			 centum and inserting The annual apportionment to each State
			 shall not be less than three-quarters of 1 percent.
			(b)Technical
			 Corrections
				(1)Section 2002(b) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1521) is amended—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraphs (3) and (4) as (2) and (3), respectively.
					(2)Section 2007(b)(1)
			 of such Act (119 Stat. 1529) is amended—
					(A)by inserting
			 and after the semicolon at the end of subparagraph (A);
					(B)by striking
			 and at the end of subparagraph (B); and
					(C)by striking
			 subparagraph (C).
					(3)Effective August
			 10, 2005, section 410(c)(7)(B) of title 23, United States Code, is amended by
			 striking clause (i) and inserting clauses (i) and
			 (ii).
				(4)Section 411 of
			 title 23, United States Code, is amended by redesignating the second subsection
			 (c), relating to administration expenses, and subsection (d) as subsections (d)
			 and (e), respectively.
				8.Project
			 authorizationsThe table
			 contained in section 1702 of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1256) is
			 amended—
			(1)in item numbers
			 959 and 3327 by striking Northern Section,;
			(2)in item number 983
			 by striking the project description and inserting Land acquisition for
			 Highway Mitigation in Cecil, Kent, Queen Annes, and Worcester
			 Counties;
			(3)in item number
			 3410 by striking the project description and inserting Construct
			 eligible sound walls on I–65 between Old Hickory Blvd. and Harding Place in
			 Davidson County;
			(4)in item number
			 3631 by striking the project description and inserting Reconstruct or
			 modify the existing 5th Street Bridge and railroad trestle to provide a 4–lane
			 crossing of the Feather River between Yuba City and Marysville as well as
			 providing improvements to connector roads from east and west;
			(5)in item number
			 3219 by striking Forest and inserting
			 Warren;
			(6)in item number 770
			 by striking the project description and inserting Improve existing Horns
			 Hill Road in North Newark, Ohio, from Waterworks Road to Licking Springs
			 Road;
			(7)in item number
			 2698 by striking the project description and inserting I–95/Ellis Road
			 and between Grant Road and Micco Road, Interchange Justification Reports,
			 Brevard, FL;
			(8)in item number
			 2234 by striking the project description and inserting North Atherton
			 Signal Coordination Project in Centre County, PA;
			(9)in item number
			 1852 by striking Milepost 9.3 and inserting Milepost
			 24.3;
			(10)in item number
			 3397 by striking the project description and inserting Cathodic Bridge
			 Protection, allow the Virginia Department of Transportation (VDOT) to select
			 the bridge or bridges that VDOT considers appropriate for cathodic bridge
			 protection modification;
			(11)in item number
			 1210 by striking the project description and inserting Town of New
			 Windsor Riley Road and Shore Drive;
			(12)in item number
			 3673 by striking the project description and inserting Ketchikan:
			 Improve marine dry-dock and facilities;
			(13)in item number
			 1575 by striking the project description and inserting Highway and road
			 signage, and traffic signal synchronization and upgrades, in Shippensburg Boro,
			 Shippensburg Township, and surrounding municipalities;
			(14)in item number
			 3255 by striking the project description and inserting Facility
			 acquisition, road construction, and other transportation enhancement related
			 improvements in the Northwest Triangle Redevelopment Area in the city of York,
			 PA;
			(15)in item number
			 655 by inserting , safety improvement construction, after
			 Environmental studies;
			(16)in item numbers
			 1926 and 2893 by striking the project description and inserting Grading,
			 paving, roads, and the transfer of rail-to-truck for the intermodal facility at
			 Rickenbacker Airport, Columbus, Ohio;
			(17)by striking item
			 number 2031;
			(18)in item number
			 3327 by striking $1,600,000 and inserting
			 $2,400,000;
			(19)by striking item
			 number 2800;
			(20)in item number
			 1487 by striking $800,000 and inserting
			 $1,600,000;
			(21)by striking item
			 number 61;
			(22)in item number
			 128 by striking $2,400,000 and inserting
			 $4,800,000;
			(23)by striking item
			 number 248;
			(24)in item number
			 240 by striking $800,000 and inserting
			 $2,400,000;
			(25)in item number 34
			 by striking the project description and inserting Removal and
			 Reconfiguration of Interstate Ramps- I–40, Memphis;
			(26)in item number 87
			 by striking the project description and inserting M–291 Highway Outer
			 Road Improvement Project;
			(27)in item number
			 193 by striking the project description and inserting Improvements to or
			 access to Route 108 to enhance access to the business park near
			 Rumford;
			(28)in item number
			 259 by striking the project description and inserting Corridor study,
			 EIS, and ROW acquisition for a bridge from east of the Crow Wing Highway 3
			 bridge crossing the Mississippi River in Brainerd to west of the Minnesota
			 State Highway 6 bridge crossing the Mississippi River north of
			 Crosby;
			(29)in item number
			 463 by striking Cookeville and inserting Putnam
			 County;
			(30)in item number
			 590 by inserting , including after Safety;
			(31)in item number
			 595 by striking Street Closure at and inserting
			 Transportation Improvement Project near;
			(32)in item number
			 649 by striking the project description and inserting Construction and
			 enhancement of the Fillmore Avenue Corridor, Buffalo;
			(33)in item number
			 881 by striking the project description and inserting Pedestrian Safety
			 Improvements near North Atlantic Boulevard, Monterey Park;
			(34)in item number
			 1039 by striking the project description and inserting Widen State Route
			 98, including storm drain developments, from D. Navarro Avenue to State Route
			 111;
			(35)in item number
			 1124 by striking bridge over Stillwater River, Orono and by
			 inserting routes;
			(36)in item number
			 1206 by striking Pleasantville and inserting Briarcliff
			 Manor;
			(37)in item number
			 1281 by striking the project description and inserting Upgrade roads in
			 Attala County District 4 (Roads 4211 and 4204), Kosciusko, Ward 2, and Ethel,
			 Attala County;
			(38)in item number
			 1639 by striking the project description and inserting Operational and
			 highway safety improvements on Hwy 94 between the 20 mile marker post in Jamul
			 and Hwy 188 in Tecate;
			(39)in item number
			 1810 by striking the project description and inserting Design,
			 engineering, ROW acquisition, construction, and construction engineering for
			 the reconstruction of06TH 95, from 12th Avenue to CSAH 13, including bridge and
			 approaches, ramps, intersecting roadways, signals, turn lanes, and multi-use
			 trail, North Branch;
			(40)in item number
			 1933 by striking the project description and by inserting Enhance
			 Byzantine Latino Quarter transit plazas at Normandie and Pico, and Hoover and
			 Pico, Los Angeles, by improving streetscapes, including expanding concrete and
			 paving;
			(41)in item number
			 2375 by inserting , including streets after
			 Astoria;
			(42)in item number
			 2482 by striking Country and inserting
			 County;
			(43)in item number
			 2663 by striking the project description and inserting Rosemead
			 Boulevard safety enhancement and beautification, Temple City;
			(44)in item number
			 2826 by striking State Street and Cajon Boulevard and inserting
			 Palm Avenue;
			(45)in item number
			 2931 by striking Frazho Road and inserting Martin
			 Road;
			(46)in item number
			 3014 by inserting , including after
			 Safety;
			(47)in item number
			 3078 by striking the project description and inserting US 2/Sultan Basin
			 Road Improvements in Sultan;
			(48)in item number
			 3174 by striking the project description and inserting Improving Outer
			 Harbor access through planning, design, construction, and relocations of
			 Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a bridge connecting
			 the Outer Harbor to downtown Buffalo at the Inner Harbor;
			(49)in item number
			 3254 by striking the project description and inserting Reconstruct PA
			 Route 274/34 Corridor, Perry County;
			(50)in item number
			 3456 by striking the project description and by inserting Phase II/part
			 I project–Elizabeth Ave. in Coleraine to 0.2 Miles West of CSAH 15 (2.9
			 miles);
			(51)in item number
			 3537 by inserting and the study of alternatives along the North South
			 Corridor, after Valley;
			(52)in item number
			 3582 by striking the project description and inserting Improving Outer
			 Harbor access through planning, design, construction, and relocations of
			 Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a bridge connecting
			 the Outer Harbor to downtown Buffalo at the Inner Harbor;
			(53)in item number
			 2015 by striking the project description and inserting Heidelberg
			 Borough/Scott Township/Carnegie Borough for design, engineering, acquisition,
			 and construction of streetscaping enhancements, paving, lighting and safety
			 upgrades, and parking improvements;
			(54)in item number
			 154 by striking Virginia and inserting
			 Eveleth;
			(55)in item number
			 277 by striking the project description and inserting Construct
			 connector road from Rushing Drive North to Grand Ave., Williamson
			 County;
			(56)in item number
			 314 by striking the project description and amount and inserting
			 Streetscape/landscape enhancements, traffic calming, and improvements to
			 traffic flow in the Las Olas Boulevard, Ft. Lauderdale and
			 $610,000, respectively;
			(57)in item number
			 3632 by striking the State, project description, and amount and inserting
			 FL, Pine Island Road Pedestrian Overpass, City of
			 Tamarac, and $610,000, respectively; and
			(58)in item number
			 3634 by striking the State, project description, and amount and inserting
			 FL, West Avenue Bridge, City of Miami Beach, and
			 $620,000, respectively.
			9.Buy
			 AmericaSection 1928 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1484) is amended—
			(1)by inserting after
			 paragraph (1) the following:
				
					(2)the Federal
				Highway Administration’s current application of the Buy America test is only
				applied to components or parts of a bridge project and not the entire bridge
				project and this is inconsistent with this sense of
				Congress;
					;
				and
			(2)by redesignating
			 paragraphs (2), (3), (4), and (5) as (3), (4), (5), and (6),
			 respectively.
			10.Correction of
			 Interstate and nhs designations
			(a)TreatmentSection
			 1908(a) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1469) is amended by striking paragraph
			 (3).
			(b)National Highway
			 SystemSection 1908(b) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1470) is
			 amended by striking from the Arkansas State line and inserting
			 from Interstate Route 540.
			11.Transit
			 technical corrections
			(a)Section
			 5302Section 5302(a)(10) of
			 title 49, United States Code, is amended by striking charter,
			 and inserting charter, sightseeing,.
			(b)Section
			 5307Section 5307(b) of such
			 title is amended—
				(1)in paragraph
			 (2)(A) by striking mass transportation and inserting
			 public transportation; and
				(2)in paragraph (3)
			 by striking section 5305(a) and inserting section
			 5303(k).
				(c)Section
			 5309Section 5309(m) of such
			 title is amended—
				(1)in the heading for
			 paragraph (2)(A) by striking Major
			 capital and inserting Capital; and
				(2)in paragraph
			 (7)(B) by striking section 3039 and inserting section
			 3045.
				(d)Section
			 5311Section 5311 of such title
			 is amended—
				(1)in subsection
			 (g)(1)(A) by striking for any purpose other than operating
			 assistance and inserting for a capital project;
			 and
				(2)in subsection
			 (i)(1) by striking Sections 5323(a)(1)(D) and 5333(b) of this title
			 apply and inserting Section 5333(b) applies.
				(e)Section
			 5312The heading for section
			 5312(c) of such title is amended by striking Mass Transportation and inserting
			 Public
			 Transportation.
			(f)Section
			 5314Section 5314(a)(3) is
			 amended by striking section 5323(a)(1)(D) and inserting
			 section 5333(b).
			(g)Section
			 5319Section 5319 of such title
			 is amended by striking section 5307(k) and inserting
			 section 5307(d)(1)(K).
			(h)Section
			 5320Section 5320(a)(1)(A) of
			 such title is amended by striking intra—agency and inserting
			 intraagency.
			(i)Section
			 5323Section 5323(n) of such
			 title is amended by striking section 5336(e)(2) and inserting
			 section 5336(d)(2).
			(j)Section
			 5336
				(1)Apportionments
			 of formula grantsSection 5336 of such title is amended—
					(A)in subsection (a)
			 by striking Of the amount and all that follows before paragraph
			 (1) and inserting Of the amount apportioned under subsection (i)(2) to
			 carry out section 5307—;
					(B)in subsection
			 (d)(1) by striking subsections (a) and (h)(2) of section 5338
			 and inserting subsections (a)(1)(C)(vi) and (b)(2)(B) of section
			 5338; and
					(C)by redesignating
			 subsection (c), as added by section 3034(c) of Public Law 109–59 (119 Stat.
			 1628), as subsection (k).
					(2)Technical
			 amendmentsEffective August 10, 2005, section 3034(d)(2) of the
			 Safe, Accountable, Flexible, Efficient, Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1629), is amended by striking paragraph (2) and
			 inserting subsection (a)(2).
				(k)Section
			 5337Section 5337(a) of title
			 49, United States Code, is amended by striking for each of fiscal years
			 1998 through 2003 and inserting for each of fiscal years 2005
			 through 2009.
			(l)Section
			 5338Section 5338(d)(1)(B) of
			 such title is amended by striking section 5315(a)(16) and
			 inserting section 5315(b)(2)(P).
			(m)SAFETEA–LU
				(1)Section
			 3040Section 3040(4) of the
			 Safe, Accountable, Flexible, Efficient, Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1639) is amended by striking $7,871,895,000 and
			 inserting $7,872,893,000.
				(2)Section
			 3043Section 3043(c)(217) of
			 such Act (119 Stat.1648) is amended by striking San Diego and
			 inserting San Diego Transit.
				(3)Section
			 3044
					(A)ProjectsThe
			 table contained in section 3044(a) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1652) is
			 amended—
						(i)in item number 36
			 by striking the project description and inserting 36. Los Angeles County
			 Metropolitan Transportation Authority (LACMTA) for bus and bus-related
			 facilities in the LACMTA’s service area;
						(ii)in item number 94
			 by striking the project description and inserting 94. Pacific Transit,
			 WA Vehicle Replacement;
						(iii)in item number
			 361 by striking Roanoke Railway and Link Passenger facility and
			 inserting Intermodal Facility; and
						(iv)in item number
			 416 by striking Improve marine intermodal and inserting
			 Improve marine dry-dock and.
						(B)Special
			 ruleSection 3044(c) of such Act (119 Stat. 1705) is
			 amended—
						(i)by inserting
			 , or other entity, after State or local government
			 authority; and
						(ii)by striking
			 projects numbered 258 and 347 and inserting projects
			 numbered 258, 347, and 411.
						(4)Section
			 3046Section 3046(a)(7) of such
			 Act (119 Stat. 1708) is amended—
					(A)by striking
			 hydrogen fuel cell vehicles and inserting hydrogen fueled
			 vehicles;
					(B)by striking
			 hydrogen fuel cell employee shuttle vans and inserting
			 hydrogen fueled employee shuttle vans; and
					(C)by striking
			 in Allentown, Pennsylvania and inserting to the DaVinci
			 Center in Allentown, Pennsylvania.
					12.Transportation
			 improvementsItem number 436
			 of the table contained in section 1934(c) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1485) is
			 amended by inserting , Saole,  after Sua.
		13.Technical
			 amendments relating to motor carrier Safety
			(a)Conforming
			 Amendment Relating to High-Priority ActivitiesSection 31104 (f)
			 of title 49, United States Code, is amended by striking the designation and
			 heading for paragraph (1) and by striking paragraph (2).
			(b)New Entrant
			 Audits
				(1)Corrections of
			 referencesSection 4107(b) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1720) is
			 amended—
					(A)by striking
			 Section 31104 and inserting Section 31144;
			 and
					(B)in paragraph (2)
			 by inserting (c) after the second
			 subsection.
					(2)Conforming
			 amendmentSection 7112 of such Act (119 Stat. 1899) is amended by
			 striking subsection (c).
				(c)Prohibited
			 TransportationSection 4114(c)(1) of the such Act (119 Stat.
			 1726) is amended by striking the second subsection (c) and
			 inserting (f).
			(d)Effective Date
			 Relating to Medical ExaminersSection 4116(f) of such Act (119
			 Stat. 1728) is amended by striking amendment made by subsection
			 (a) and inserting amendments made by subsections (a) and
			 (b).
			(e)Roadability
			 Technical CorrectionSection 31151(a)(3)(E)(ii) of title 49,
			 United States Code, is amended by striking Act and inserting
			 section.
			(f)Correction of
			 Subsection ReferenceSection 4121 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1734) is amended by striking 31139(f)(5) and inserting
			 31139(g)(5).
			(g)CDL Learner’s
			 Permit Program Technical CorrectionSection 4122(2)(A) of such
			 Act (119 Stat. 1734) is amended by striking license and
			 inserting licenses.
			(h)CDL Information
			 System Funding ReferenceSection 31309(f) of title 49, United
			 States Code, is amended by striking 31318 and inserting
			 31313.
			(i)Clarification of
			 ReferenceSection 229(a)(1) of the Federal Motor Carrier Safety
			 Improvement Act of 1999 (49 U.S.C. 31136 note; 119 Stat. 1743) is amended by
			 inserting of title 49, United States Code, after
			 31502.
			(j)Registration of
			 BrokersSection 4142(c)(2) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1747) is
			 amended by inserting each place it appears before the
			 semicolon.
			(k)Redesignation of
			 SectionThe second section 39 of chapter 2 of title 18, United
			 States Code, relating to commercial motor vehicles required to stop for
			 inspections, and the item relating to such section in the analysis for such
			 chapter, are redesignated as section 40.
			(l)Office of
			 IntermodalismSection 5503 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (f)(2) by striking Surface Transportation Safety Improvement Act of
			 2005, and inserting Motor Carrier Safety Reauthorization Act of
			 2005; and
				(2)by redesignating
			 the first subsection (h), relating to authorization of appropriations, as
			 subsection (i) and moving it after the second subsection (h).
				(m)Use of Fees for
			 Unified Carrier Registration SystemSection 13908 of title 49,
			 United States Code, is amended by redesignating subsection (e) as subsection
			 (f) and by inserting after subsection (d) the following:
				
					(e)Use of Fees for
				Unified Carrier Registration SystemFees collected under this
				section may be credited to the Department of Transportation appropriations
				account for purposes for which such fees are collected and shall be available
				for expenditure for such purposes until
				expended.
					.
			(n)Commercial Motor
			 Vehicle DefinitionSection 14504a(a)(1)(B) of title 49, United
			 States Code, is amended by striking a motor carrier required to make any
			 filing or pay any fee to a State with respect to the motor carrier’s authority
			 or insurance related to operation within such State, the motor carrier
			 and inserting determining the size of a motor carrier or motor private
			 carrier’s fleet in calculating the fee to be paid by a motor carrier or motor
			 private carrier pursuant to subsection (f)(1), the motor carrier or motor
			 private carrier.
			(o)Clarification of
			 Unreasonable BurdenSection 14504a(c)(2) of title 49, United
			 States Code, is amended by striking interstate the last place it
			 appears and inserting intrastate.
			(p)Contents of
			 Agreement TypoSection 14504a(f)(1)(A)(ii) of title 49, United
			 States Code, is amended by striking or the last place it
			 appears.
			(q)Other Unified
			 Carrier Registration System Technical CorrectionsSection 14504a
			 of title 49, United States Code, is amended—
				(1)in subsection
			 (c)(1)(B) by striking the a and inserting a;
			 and
				(2)in subsection
			 (f)(1)(i) by striking in connection with the filing of proof of
			 financial responsibility.
				14.Highway research
			 funding
			(a)F-SHRP
			 FundingNotwithstanding any other provision of law, for each of
			 fiscal years 2006 through 2009, whenever an apportionment is made of the sums
			 authorized to be appropriated for the surface transportation program, the
			 congestion mitigation and air quality improvement program, the National Highway
			 System, the Interstate maintenance program, the bridge program, and the highway
			 safety improvement program, the Secretary of Transportation shall deduct from
			 each of such sums an amount not to exceed 0.205 percent of each such sum and
			 shall transfer the amount so deducted, and make such amount available, to carry
			 out section 510 of title 23, United States Code.
			(b)Conforming
			 Amendments(1)Section 5101(a)(1) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1179) is amended by striking 509, and 510
			 and inserting and 509.
				(2)Section 5210 of
			 such Act (119 Stat. 1804) is amended—
					(A)by striking
			 subsection (c); and
					(B)by redesignating
			 subsection (d) as subsection (c).
					(c)Contract
			 AuthorityFunds made available under this section shall be
			 available for obligation in the same manner as if such funds were apportioned
			 under chapter 1 of such title, except that the Federal share shall be
			 determined under section 510(f) of title 23, United States Code.
			(d)Applicability of
			 Obligation LimitationFunds made available under this section
			 shall be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs in section 1102 the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C.
			 104 note; 119 Stat. 1157) or any other Act.
			(e)Equity Bonus
			 FormulaNotwithstanding any other provision of law, in allocating
			 funds for the equity bonus program under section 105 of title 23, United States
			 Code, for each of fiscal years 2006 through 2009, the Secretary of
			 Transportation shall make the required calculations under such section as if
			 this section had not been enacted.
			(f)Funding for
			 Research ActivitiesOf the amount made available by section
			 5101(a)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1779), at least $1,000,000 shall be made
			 available for each of fiscal years 2006 through 2009 to carry out section
			 502(h) of title 23, United States Code, and at least $4,900,000 shall be made
			 available for each of fiscal years 2006 through 2009 to carry out section
			 502(i) of such title.
			(g)Technical
			 Amendments(1)Section 502 of title
			 23, United States Code, is amended by striking the first subsection (h),
			 relating to infrastructure investment needs reports beginning with the report
			 for January 31, 1999.
				(2)Section 5512(a)(2)
			 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1829) is amended by striking Program appreciation.— and inserting
			 Program
			 application.—.
				15.Research
			 technical corrections
			(a)University
			 Transportation Research GrantsSection 5506(e)(5)(C) of title 49,
			 United States Code, is amended by striking $2,225,000and
			 inserting $2,250,000.
			(b)University
			 Transportation Research FundingSection 5101(a)(4) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1779) is amended by striking $69,700,000 and all that
			 follows through 2009 and inserting $40,400,000 for fiscal
			 year 2005, $76,400,000 for each of fiscal years 2006 through 2008, and
			 $78,900,000 for fiscal year 2009.
			16.Technical
			 amendments relating to hazardous materials transportation
			(a)Definition of
			 Hazmat EmployeesSection 7102(2) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1982) is amended—
				(1)by striking
			 (3)(A) and inserting (3);
				(2)in subparagraph
			 (A) by striking clause (i) and inserting clause (i) of
			 subparagraph (A); and
				(3)in subparagraph
			 (B) by striking clause (ii) and inserting subparagraph
			 (A)(ii).
				(b)Technical
			 CorrectionSection 5103a(g)(1)(B)(ii) of title 49, United States
			 Code, is amended by striking Act and inserting
			 subsection.
			(c)Relationship to
			 Other LawsSection 7124(3) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1908) is
			 amended by inserting the first place it appears before
			 and inserting.
			(d)Section
			 HeadingSection 5128 of title 49, United States Code, is amended
			 by striking the section designation and heading and inserting the
			 following:
				
					5128.Authorization
				of
				appropriations
					.
			(e)Chapter
			 AnalysisThe analysis for chapter 57 of title 49, United States
			 Code, is amended in the item relating to section 5701 by striking
			 Transportation and inserting
			 transportation.
			(f)Norman Y. Mineta
			 Research and Special Programs Improvement ActSection 5(b) of the
			 Norman Y. Mineta Research and Special Programs Improvement Act (49 U.S.C. 108
			 note; 118 Stat. 2427) is amended by inserting (including delegations by
			 the Secretary of Transportation) after All
			 orders.
			17.RescissionSection 10212 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1937) is amended by striking $8,543,000,000 each place it
			 appears and inserting $8,713,000,000.
		18.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act; except that the amendments made by this Act (other than sections 8, 11(m),
			 and 12) to the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (Public Law 109–59) and the amendment made by section
			 13(a) of this Act shall take effect simultaneously with the enactment of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users. For purposes of all Federal laws, the amendments made by this Act (other
			 than sections 8, 11(m), and 12) to the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users shall be treated as being
			 included in the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users at the time of the enactment of such Act, and the
			 provisions of such Act (including the amendments made by such Act) (as in
			 effect on the day before the date of enactment of this Act) that are amended by
			 this Act (other than sections 8, 11(m), and 12) shall be treated as not being
			 enacted.
		
	
		1.Surface transportation
			 technical corrections
			(a)Correction of internal
			 references in disadvantaged business enterprisesParagraphs
			 (3)(A) and (5) of section 1101(b) of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1156) are amended by
			 striking paragraph (1) each place it appears and inserting
			 paragraph (2).
			(b)Correction of
			 distribution of obligation authoritySection 1102(c)(5) of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1158) is amended by striking among the
			 States.
			(c)Correction of Federal
			 lands highwaysSection 1119 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1190) is
			 amended by striking subsection (m) and inserting the following:
				
					(m)Forest
				roadsOf the amounts made available for public lands highways
				under section 1101, there shall be made available to the Secretary of
				Agriculture—
						(1)not more than $20,000,000
				for each fiscal year for maintenance of forest roads;
						(2)not more than $1,000,000
				for each fiscal year for signage identifying public hunting and fishing access;
				and
						(3)not more than $10,000,000
				for each fiscal year to pay the costs of facilitating the passage of aquatic
				species beneath forest roads in the National Forest System, including the costs
				of constructing, maintaining, replacing, and removing culverts and bridges, as
				appropriate.
						.
			(d)Correction of
			 description of national corridor infrastructure improvement
			 projectThe item numbered 1 of the table contained in section
			 1302(e) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1205) is amended in the second column by
			 inserting LA, after TX, in the listing of
			 States.
			(e)Correction of
			 Interstate Route 376 high priority designation
				(1)In
			 generalSection 1105(c)(79) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1213) is
			 amended by striking and on United States Route 422.
				(2)Conforming
			 amendmentSection 1105(e)(5)(B)(i)(I) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2033; 119 Stat. 1213) is
			 amended by striking and United States Route 422.
				(f)Correction of
			 infrastructure finance sectionSection 1602(d)(1) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1247) is amended by striking through 189 as sections 601
			 through 609, respectively and inserting through 190 as sections
			 601 through 610, respectively.
			(g)Correction of project
			 Federal shareSection 1964(a) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1519) is
			 amended—
				(1)by striking only
			 for the States of Alaska, Montana, Nevada, North Dakota, Oregon, and South
			 Dakota,; and
				(2)by striking
			 section 120(b) and inserting section 120.
				(h)Correction to add
			 definition for transportation systems management and
			 operationsSection 101(a) of title 23, United States Code, is
			 amended—
				(1)by redesignating
			 paragraphs (1) through (38) as paragraphs (2), (3), (4), (5), (6), (7), (8),
			 (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21),
			 (22), (23), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34),
			 (35), (36), (38), (39), and (1), respectively, and moving the paragraphs so as
			 to appear in numerical order; and
				(2)by inserting after
			 paragraph (36) (as redesignated by paragraph (1)) the following:
					
						(37)Transportation systems
				management and operations
							(A)In
				generalThe term transportation systems management and
				operations means an integrated program to optimize the performance of
				existing infrastructure through the implementation of multimodal and
				intermodal, cross-jurisdictional systems, services, and projects designed to
				preserve capacity and improve security, safety, and reliability of the
				transportation system.
							(B)InclusionsThe
				term transportation systems management and operations
				includes—
								(i)regional operations
				collaboration and coordination activities between transportation and public
				safety agencies; and
								(ii)improvements, such as
				traffic detection and surveillance, arterial management, freeway management,
				demand management, work zone management, emergency management, electronic toll
				collection, automated enforcement, traffic incident management, roadway weather
				management, traveler information services, commercial vehicle operations,
				traffic control, freight management, and coordination of highway, rail,
				transit, bicycle, and pedestrian
				operations.
								.
				(i)Correction of reference
			 in apportionment of highway safety improvement program
			 fundsSection 104(b)(5)(A)(iii) of title 23, United States Code,
			 is amended by striking the Federal-aid system each place it
			 appears and inserting Federal-aid highways.
			(j)Correction of amendment
			 to advance constructionSection 115 of title 23, United States
			 Code, is amended by redesignating subsection (d) as subsection (c).
			(k)Correction of
			 maintenanceSection 116 of title 23, United States Code, is
			 amended—
				(1)in subsection (a), by
			 striking the second sentence; and
				(2)in subsection (b), by
			 striking on the Federal-aid secondary system, or within a
			 municipality and inserting under this title.
				(l)Correction of high
			 priority projectsSection 117 of title 23, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i),
			 respectively;
				(2)by redesignating the
			 second subsection (c) (relating to Federal share) as subsection (d); and
				(3)in subsection
			 (a)(2)—
					(A)in subparagraph (A), by
			 inserting (112 Stat. 257) after 21st Century;
			 and
					(B)in subparagraph
			 (B)—
						(i)by striking
			 subsection (b) and inserting subsection (c);
			 and
						(ii)by striking
			 SAFETEA–LU and inserting Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1256).
						(m)Correction of transfer
			 of unused protective-device funds to other highway safety improvement program
			 projectsSection 130(e)(2) of title 23, United States Code, is
			 amended by striking purposes under this subsection and inserting
			 highway safety improvement program purposes.
			(n)Correction of payments
			 on Federal-aid projects by Federal agenciesSection 132 of title
			 23, United States Code, is amended by adding at the end the following:
				
					(d)AdministrationFunds
				transferred, deposited, or paid to a Federal agency pursuant to this section
				shall be administered in accordance with the procedures of the Federal agency
				receiving the funds, except that—
						(1)the original period of
				availability of the funds and associated obligation limitation and the original
				Federal share requirements shall apply; and
						(2)the funds shall be used
				for the same purpose for which the funds were
				authorized.
						.
			(o)Correction of highway
			 bridge program
				(1)In
			 generalSection 144 of title 23, United States Code, is
			 amended—
					(A)in the section heading,
			 by striking replacement and
			 rehabilitation;
					(B)in subsections (b),
			 (c)(1), and (e), by striking Federal-aid system each place it
			 appears and inserting Federal-aid highway;
					(C)in subsections (c)(2) and
			 (o), by striking the Federal-aid system each place it appears
			 and inserting Federal-aid highways;
					(D)in paragraph (4) of
			 subsection (d), in the paragraph heading, by inserting systematic before
			 preventative;
					(E)in subsection (e), by
			 striking off-system bridges each place it appears and inserting
			 bridges not on Federal-aid highways;
					(F)by striking subsection
			 (f);
					(G)by redesignating
			 subsections (g) through (s) as subsections (f) through (r),
			 respectively;
					(H)in paragraph (2) of
			 subsection (f) (as redesignated by subparagraph (G)), by striking the paragraph
			 heading and inserting Bridges not on Federal-aid
			 highways;
					(I)in subsection (m) (as
			 redesignated by subparagraph (G)), by striking the subsection heading and
			 inserting Program for
			 bridges not on Federal-aid highways; and
					(J)in subsection (n)(4)(B)
			 (as redesignated by subparagraph (G)), by striking State highway
			 agency and inserting State transportation
			 department.
					(2)Conforming
			 amendments
					(A)Equity bonus
			 programSubsections (a)(2)(C) and (b)(2)(C) of section 105 of
			 title 23, United States Code, are amended by striking replacement and
			 rehabilitation each place it appears.
					(B)AnalysisThe
			 analysis for chapter 1 of title 23, United States Code, is amended in the item
			 relating to section 144 by striking replacement and
			 rehabilitation.
					(p)Correction of National
			 Scenic Byways program coverageSection 162 of title 23, United
			 States Code, is amended—
				(1)in subsection (a)(3)(B)
			 by striking a National Scenic Byway under subparagraph (A) and
			 inserting a National Scenic Byway, an All-American Road, or one of
			 America’s Byways under paragraph (1); and
				(2)in subsection (c)(3) by
			 striking or All-American Road each place it appears and
			 inserting All-American Road, or 1 of America’s Byways.
				(q)Correction of reference
			 in toll provisionSection 166(b)(5)(C) of title 23, United States
			 Code, is amended by striking paragraph (3) and inserting
			 paragraph (4).
			(r)Correction of
			 recreational trails program apportionment exceptionsSection
			 206(d)(3)(A) of title 23, United States Code, is amended by striking
			 (B), (C), and (D) and inserting (B) and
			 (C).
			(s)Correction of
			 infrastructure financeSection 601(a)(3) of title 23, United
			 States Code, is amended by inserting bbb minus, BBB (low), after
			 Baa3.
			(t)Correction of
			 miscellaneous typographical errors
				(1)Section 1401 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1226) is amended by redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively.
				(2)Section 1404 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1229) is amended—
					(A)in subsection (e), by
			 inserting tribal, after local,; and
					(B)in subsection
			 (f)(2)(A)—
						(i)by striking the comma
			 after training; and
						(ii)by striking the comma
			 after volunteers.
						(3)Section 10211(b)(2) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1937) is amended by striking plan
			 administer and inserting plan and administer.
				(4)Section 10212(a) of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1937) is amended—
					(A)by inserting
			 equity bonus, after minimum guarantee,;
					(B)by striking
			 freight intermodal connectors and inserting
			 railway-highway crossings; and
					(C)by striking high
			 risk rural road,.
					2.MAGLEV
			(a)FundingSection
			 1101(a)(18) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1155) is amended by striking subparagraphs
			 (A) and (B) and inserting the following:
				
					(A)$20,000,000 for fiscal
				year 2007; and
					(B)$35,000,000 for each of
				fiscal years 2008 and
				2009.
					.
			(b)Contract
			 AuthoritySection 1307 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1217) is
			 amended by adding at the end the following:
				
					(e)Contract
				AuthorityFunds authorized under section 1101(a)(18) shall be
				available for obligation in the same manner as if the funds were apportioned
				under chapter 1 of title 23, United States Code; except that—
						(1)the funds shall not be
				transferable and shall remain available until expended; and
						(2)the Federal share of the
				cost of a project under this section shall be determined in accordance with
				sections 120(b) and 120(c) of that
				title.
						.
			3.Projects of national and
			 regional significanceThe item
			 numbered 22 of the table contained in section 1301(m) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1204) is amended by striking Improvements to I–80, Monroe County,
			 PA and inserting Redesign and reconstruction of interchanges 298
			 and 299 of I–80 and related improvements to other roads in the vicinity,
			 notwithstanding any applicable functional classification, Monroe
			 County.
		4.Project
			 authorizations
			(a)In
			 generalThe table contained
			 in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (119 Stat. 1256) is amended—
				(1)in the item numbered 34,
			 by striking the project description and inserting Removal and
			 Reconfiguration of Interstate ramps, I–40, Memphis;
				(2)by striking the item
			 numbered 61;
				(3)in the item numbered 87,
			 by striking the project description and inserting M–291 highway outer
			 road improvement project;
				(4)in the item numbered 128,
			 by striking $2,400,000 and inserting
			 $4,800,000;
				(5)in the item numbered 154,
			 by striking Virginia and inserting
			 Eveleth;
				(6)in the item numbered 193,
			 by striking the project description and inserting Improvements to or
			 access to Route 108 to enhance access to the business park near
			 Rumford;
				(7)in the item numbered 240,
			 by striking $800,000 and inserting
			 $2,400,000;
				(8)by striking the item
			 numbered 248;
				(9)in the item numbered 259,
			 by striking the project description and inserting Corridor study, EIS,
			 and ROW acquisition for a bridge from east of the Crow Wing Highway 3 bridge
			 crossing the Mississippi River in Brainerd to west of the Minnesota State
			 Highway 6 bridge crossing the Mississippi River north of Crosby;
				(10)in the item numbered
			 274, by striking the project description and inserting Intersection
			 improvements at Belleville and Ecorse Roads and approach roadways, and widen
			 Belleville Road from Ecorse to Tyler, Van Buren Township,
			 Michigan;
				(11)in the item numbered
			 277, by striking the project description and inserting Construct
			 connector road from Rushing Drive North to Grand Ave., Williamson
			 County;
				(12)in the item numbered
			 314, by striking the project description and amount and inserting
			 Streetscape/landscape enhancements, traffic calming, and improvements to
			 traffic flow in the Las Olas Boulevard, Ft. Lauderdale and
			 $610,000, respectively;
				(13)in the item numbered
			 395, by striking the project description and inserting Plan and
			 construct interchange at I–65, from existing SR–109 to I–65;
				(14)in the item numbered
			 463, by striking Cookeville and inserting Putnam
			 County;
				(15)in the item numbered
			 576, by striking the project description and inserting Design,
			 right-of-way, and construction of Nebraska Highway 35 between Norfolk and South
			 Sioux City, including an interchange at Milepost 1 on I–129;
				(16)in the item numbered
			 590, by inserting , including after
			 Safety;
				(17)in the item numbered
			 595, by striking Street Closure at and inserting
			 Transportation improvement project near;
				(18)in the item numbered
			 649, by striking the project description and inserting Construction and
			 enhancement of the Fillmore Avenue Corridor, Buffalo;
				(19)in the item numbered
			 655, by inserting , safety improvement construction, after
			 Environmental studies;
				(20)in the item numbered
			 676, by striking the project description and inserting St. Croix River
			 crossing project, Wisconsin State Highway 64, St. Croix County, Wisconsin, to
			 Minnesota State Highway 36, Washington County;
				(21)in the item numbered
			 770, by striking the project description and inserting Improve existing
			 Horns Hill Road in North Newark, Ohio, from Waterworks Road to Licking Springs
			 Road;
				(22)in the item numbered
			 777, by striking the project description and inserting Construct access
			 from airport in Akutan;
				(23)in the item numbered
			 829, by striking the project description and inserting $400,000 to
			 conduct New Bedford/Fairhaven Bridge modernization study; $1,000,000 to design
			 and build New Bedford Business Park access road;
				(24)in the item numbered
			 881, by striking the project description and inserting Pedestrian safety
			 improvements near North Atlantic Boulevard, Monterey Park;
				(25)in the item numbered
			 923, by striking the project description and inserting Improve safety of
			 a horizontal curve on Clarksville St. 0.25 miles north of 275th Rd. in
			 Grandview Township, Edgar County;
				(26)in the item numbered
			 947, by striking the project description and inserting Third East/West
			 River Crossing, St. Lucie River;
				(27)in the items numbered
			 959 and 3327, by striking Northern Section, each place it
			 appears;
				(28)in the item numbered
			 963, by striking the project description and inserting For engineering,
			 right-of-way acquisition, and reconstruction of 2 existing lanes on Manhattan
			 Road from Baseline Road to Route 53;
				(29)in the item numbered
			 983, by striking the project description and inserting Land acquisition
			 for highway mitigation in Cecil, Kent, Queen Annes, and Worcester
			 Counties;
				(30)in the item numbered
			 1004, by striking the project description and inserting Widen SR–71,
			 from SR–35 and SR–338 to Macon Lane in Sevier County;
				(31)in the item numbered
			 1039, by striking the project description and inserting Widen State
			 Route 98, including storm drain developments, from D. Navarro Avenue to State
			 Route 111;
				(32)in the item numbered
			 1047, by striking the project description and inserting Bridge and road
			 work at Little Susitna River Access road in Matanuska-Susitna
			 Borough;
				(33)in the item numbered
			 1124, by striking bridge over Stillwater River, Orono and by
			 inserting routes;
				(34)in the item numbered
			 1206, by striking Pleasantville and inserting Briarcliff
			 Manor;
				(35)in the item numbered
			 1210, by striking the project description and inserting Town of New
			 Windsor Riley Road and Shore Drive;
				(36)in the item numbered
			 1281, by striking the project description and inserting Upgrade roads in
			 Attala County District 4 (Roads 4211 and 4204), Kosciusko, Ward 2, and Ethel,
			 Attala County;
				(37)in the item numbered
			 1342, by striking the project description and inserting Construction of
			 new freeway between I–15 and the San Bernardino County/Los Angeles County line,
			 including the section between I–15 and U.S. 395 and a new interchange at
			 I–15;
				(38)in the item
			 numbered 1487, by striking $800,000 and inserting
			 $1,600,000;
				(39)in the item
			 numbered 1544, by striking the project description and inserting Plan,
			 design, and purchase right-of-way for a 17th Street connector in the city of
			 Sarasota;
				(40)in the item
			 numbered 1575, by striking the project description and inserting Highway
			 and road signage, and traffic signal synchronization and upgrades, in
			 Shippensburg Boro, Shippensburg Township, and surrounding
			 municipalities;
				(41)in the item
			 numbered 1639, by striking the project description and inserting Project
			 SR 94/SR 125 interchange and freeway widening, San Diego;
				(42)in the item
			 numbered 1661, by striking the project description and inserting Sheldon
			 West Extension in Matanuska-Susitna Borough;
				(43)in the item
			 numbered 1810, by striking the project description and inserting Design,
			 engineering, ROW acquisition, construction, and construction engineering for
			 the reconstruction of TH 95, from 12th Avenue to CSAH 13, including bridge and
			 approaches, ramps, intersecting roadways, signals, turn lanes, and multiuse
			 trail, North Branch;
				(44)in the item
			 numbered 1852, by striking Milepost 9.3 and inserting
			 Milepost 24.3;
				(45)in the items
			 numbered 1926 and 2893, by striking the project descriptions and inserting
			 Construction of roads for an intermodal freight facility at Rickenbacker
			 Facility, Columbus, Ohio;
				(46)in the item
			 numbered 1933, by striking the project description and inserting Enhance
			 Byzantine Latino Quarter transit plazas at Normandie and Pico, and Hoover and
			 Pico, Los Angeles, by improving streetscapes, including expanding concrete and
			 paving;
				(47)in the item
			 numbered 1975, by striking the project description and inserting Point
			 MacKenzie Access Road improvements in Matanuska-Susitna Borough;
				(48)in the item
			 numbered 2015, by striking the project description and inserting
			 Heidelberg Borough/Scott Township/Carnegie Borough for design,
			 engineering, acquisition, and construction of streetscaping enhancements,
			 paving, lighting and safety upgrades, and parking improvements;
				(49)by striking the
			 item numbered 2031;
				(50)in the items
			 numbered 2068 and 5026, by inserting and approaches after
			 Virgin River each place it appears;
				(51)in the item
			 numbered 2087, by striking the project description and inserting
			 Railroad crossing improvement on Illinois Route 82 in
			 Geneseo;
				(52)in the item
			 numbered 2211, by striking the project description and inserting
			 Construct road projects and transportation enhancements as part of or
			 connected to RiverScape Phase III, Montgomery County, Ohio;
				(53)in the item
			 numbered 2234, by striking the project description and inserting North
			 Atherton Signal Coordination Project in Centre County;
				(54)in the item
			 numbered 2316, by striking the project description and inserting
			 Construct a new bridge at Indian Street, Martin County;
				(55)in the item
			 numbered 2375, by inserting , including streets after
			 Astoria;
				(56)in the item
			 numbered 2482, by striking Country and inserting
			 County;
				(57)in the item
			 numbered 2663, by striking the project description and inserting
			 Rosemead Boulevard safety enhancement and beautification, Temple
			 City;
				(58)in the items
			 numbered 2671 and 5032, by striking from 2 to 5 lanes and improve
			 alignment within rights-of-way in St. George each place it appears and
			 inserting , St. George;
				(59)in the item
			 numbered 2698, by striking the project description and inserting
			 I–95/Ellis Road and between Grant Road and Micco Road, Interchange
			 Justification Reports, Brevard;
				(60)in the item
			 numbered 2743, by striking the project description and inserting Improve
			 safety of culvert replacement on 250th Rd. between 460th St. and Cty Hwy 20 in
			 Grandview Township, Edgar County;
				(61)by striking the
			 item numbered 2800;
				(62)in the item
			 numbered 2826, by striking State Street and Cajon Boulevard and
			 inserting Palm Avenue;
				(63)in the items
			 numbered 2860 and 5029, by inserting and roadway improvements
			 after lights each place it appears;
				(64)in the item
			 numbered 2931, by striking Frazho Road and inserting
			 Martin Road;
				(65)in the items
			 numbered 2981 and 5028, by inserting and roadway improvements
			 after lighting each place it appears;
				(66)in the item
			 numbered 3014, by inserting , including after
			 Safety;
				(67)in the items
			 numbered 3047 and 5027, by inserting and roadway improvements
			 after safety project each place it appears;
				(68)in the item
			 numbered 3078, by striking the project description and inserting U.S.
			 2/Sultan Basin Road improvements in Sultan;
				(69)in the item
			 numbered 3174, by striking the project description and inserting
			 Improving Outer Harbor access through planning, design, construction,
			 and relocations of Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a
			 bridge connecting the Outer Harbor to downtown Buffalo at the Inner
			 Harbor;
				(70)in the item
			 numbered 3219, by striking Forest and inserting
			 Warren;
				(71)in the item
			 numbered 3254, by striking the project description and inserting
			 Reconstruct PA Route 274/34 Corridor, Perry County;
				(72)in the item
			 numbered 3255, by striking the project description and inserting
			 Facility acquisition, road construction, and other transportation
			 enhancement related improvements in the Northwest Triangle Redevelopment Area
			 in the city of York;
				(73)in the item
			 numbered 3327, by striking $1,600,000 and inserting
			 $2,400,000;
				(74)in the item
			 numbered 3368, by striking the project description and inserting Plan,
			 design, and engineering, Ludlam Trail, Miami;
				(75)in the item
			 numbered 3397, by striking the project description and inserting
			 Cathodic bridge protection: allow the Virginia Department of
			 Transportation (VDOT) to select the bridge or bridges that VDOT considers
			 appropriate for cathodic bridge protection modification;
				(76)in the item
			 numbered 3410, by striking the project description and inserting
			 Construct eligible sound walls on I–65 between Old Hickory Blvd. and
			 Harding Place in Davidson County;
				(77)in the item
			 numbered 3456, by striking the project description and by inserting
			 Phase II/part I project–Elizabeth Ave. in Coleraine to 0.2 miles west of
			 CSAH 15 (2.9 miles);
				(78)in the item
			 numbered 3537, by inserting and the study of alternatives along the
			 North South Corridor, after Valley;
				(79)in the item
			 numbered 3582, by striking the project description and inserting
			 Improving Outer Harbor access through planning, design, construction,
			 and relocations of Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a
			 bridge connecting the Outer Harbor to downtown Buffalo at the Inner
			 Harbor;
				(80)in the items
			 numbered 3604 and 5008, by inserting and Kane Creek Boulevard
			 after 500 West each place it appears;
				(81)in the item
			 numbered 3631, by striking the project description and inserting
			 Reconstruct or modify the existing 5th Street Bridge and railroad
			 trestle to provide a 4-lane crossing of the Feather River between Yuba City and
			 Marysville and improvements to connector roads from east and
			 west;
				(82)in the item
			 numbered 3632, by striking the State, project description, and amount and
			 inserting FL, Pine Island Road pedestrian overpass, city
			 of Tamarac, and $610,000, respectively;
				(83)in the item
			 numbered 3634, by striking the State, project description, and amount and
			 inserting FL, West Avenue Bridge, city of Miami
			 Beach, and $620,000, respectively;
				(84)in the item
			 numbered 3673, by striking the project description and inserting Improve
			 marine shipyard facilities in Ketchikan;
				(85)in the item
			 numbered 3688, by striking road and inserting
			 trail;
				(86)in the item
			 numbered 3691, by striking the project description and inserting Port
			 facilities in Hoonah;
				(87)in the item
			 numbered 3695, by striking in Soldotna and inserting in
			 the Kenai River corridor;
				(88)in the item
			 numbered 3700, by inserting and ferry facilities after a
			 ferry;
				(89)in the item
			 numbered 3703, by inserting or another road after Cape
			 Blossom Road;
				(90)in the item
			 numbered 3704, by striking Fairbanks and inserting Alaska
			 Highway;
				(91)in the item
			 numbered 3911, by striking the project description and inserting
			 Construct a new bridge at Indian Street, Martin County;
				(92)in the item
			 numbered 3916, by striking the project description and inserting City of
			 Hollywood to purchase buses and bus facilities;
				(93)in the item
			 numbered 3937, by striking the project description and inserting
			 Kingsland bypass from CR 61 to I–95, Camden County;
				(94)in the item
			 numbered 3965, by striking transportation projects and inserting
			 and air quality projects;
				(95)in the item
			 numbered 3981, by striking the project description and inserting Atlanta
			 Multi-Use Trail from Spring Street/Concord Road to Ridge Road;
				(96)in the item
			 numbered 4043, by striking MP 9.3, Segment I, II, and III and
			 inserting Milepost 24.3;
				(97)in the item
			 numbered 4050, by striking the project description and inserting
			 Preconstruction and construction activities of U.S. 51 between the
			 Assumption Bypass and Vandalia;
				(98)in the item
			 numbered 4058, by striking the project description and inserting For
			 improvements to the road between Brighton and Bunker Hill in Macoupin
			 County;
				(99)in the items
			 numbered 4062 and 4084, by striking the project descriptions and inserting
			 Preconstruction, construction, and related research and studies of I–290
			 Cap the Ike project in the village of Oak Park;
				(100)in the item
			 numbered 4089, by inserting and parking facility/entrance improvements
			 serving the Museum of Science and Industry after Lakeshore
			 Drive;
				(101)in the item
			 numbered 4103, by inserting and adjacent to the before
			 Shawnee;
				(102)in the item
			 numbered 4110, by striking the project description and inserting For
			 improvements to the road between Brighton and Bunker Hill Road in Macoupin
			 County;
				(103)in the item
			 numbered 4125, by striking $250,000 and inserting
			 $950,000;
				(104)in the item
			 numbered 4129, by striking $128,000 and inserting
			 $828,000;
				(105)by striking
			 the item numbered 4179;
				(106)in the item
			 numbered 4292, by striking BW Parkway and inserting
			 Baltimore Washington Parkway;
				(107)in the item
			 numbered 4299, by striking the project description and inserting Highway
			 improvements in the vicinity of Aberdeen Proving Ground to support BRAC-related
			 growth;
				(108)in the item
			 numbered 4313, by striking Maryland Avenue and all that follows
			 through Rd. corridor and inserting intermodal access and
			 pedestrian safety improvements;
				(109)in the item
			 numbered 4323, by striking the project description and inserting Maine
			 DOT Acadia intermodal passenger and maintenance facility;
				(110)in the item
			 numbered 4338, by striking the project description and inserting
			 Construct 1 or more grade-separated crossings of I–75, and make
			 associated improvements to improve local and regional east-west mobility
			 between Mileposts 279 and 282;
				(111)in the item
			 numbered 4428, by striking the project description and inserting U.S. 76
			 improvements;
				(112)in item
			 numbered 4457, by striking the project description and inserting
			 Construct an interchange at an existing grade separation at SR 1602 (Old
			 Stantonsburg Rd.) and U.S. 264;
				(113)in item
			 numbered 4555, by inserting Canal Street and after
			 Reconstruction of;
				(114)in the item
			 numbered 4588, by inserting Private Parking and before
			 Transportation;
				(115)in the item
			 numbered 4596, by striking the project description and inserting
			 Transportation center, Corning;
				(116)in the item
			 numbered 4649, by striking the project description and inserting
			 Fairfield County, OH U.S. 33 and old U.S. 33 safety improvements and
			 related construction, city of Lancaster and surrounding areas;
				(117)in the item
			 numbered 4651, by striking roads for the transfer of rail to truck for
			 the intermodal facility at Rickenbacker Airport and inserting
			 roads, and construction of an intermodal freight facility at
			 Rickenbacker Facility, Columbus;
				(118)in the item
			 numbered 4691, by striking the project description and inserting
			 Transportation improvements to Idabel Industrial Park Rail Spur,
			 Idabel;
				(119)in the item
			 numbered 4749, by striking study and inserting
			 improvements;
				(120)in the item
			 numbered 4821, by striking highway grade crossing project, Clearfield
			 and Clinton Counties and inserting Project for highway grade
			 crossings and other purposes relating to the Project in Cambria, Clearfield,
			 and Clinton Counties;
				(121)in the item
			 numbered 4838, by striking study and inserting
			 improvements;
				(122)in the item
			 numbered 4839, by striking fuel-celled and inserting
			 fueled;
				(123)in the item
			 numbered 4866, by striking $11,000,000 and inserting
			 $9,900,000;
				(124)by inserting
			 after the item numbered 4866 the following:
					
						
							
								
									4866ARIRepair and restore railroad bridge in
						Westerly$1,100,000
									
								
							
						;
				(125)in the item
			 numbered 4915, by striking the project description and inserting For
			 projects of highest priority, as determined by the South Dakota
			 DOT;
				(126)in the item
			 numbered 4916, by striking $1,000,000 and inserting
			 $328,000;
				(127)in the item
			 numbered 4924, by striking $3,450,000 and inserting
			 $4,122,000;
				(128)in the item
			 numbered 4974, by striking , Sevier County;
				(129)in the items
			 numbered 5011 and 5033, by striking 200 South Interchange each
			 place it appears and inserting 400 South Interchange; and
				(130)in the item
			 numbered 5132, by striking the project description and inserting St.
			 Croix River crossing project, Wisconsin State Highway 64, St. Croix County,
			 Wisconsin, to Minnesota State Highway 36, Washington County.
				(b)Transfer of project
			 fundsThe Secretary of Transportation shall transfer to the
			 Commandant of the Coast Guard amounts made available to carry out the project
			 described in the item numbered 4985 of the table contained in section 1702 of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1447) to carry out that project, in accordance with the
			 Act of June 21, 1940 (commonly known as the Truman-Hobbs Act)
			 (33 U.S.C. 511 et seq.).
			(c)Unused obligation
			 authorityNotwithstanding section 117(g) of title 23, United
			 States Code, or any other provision of law, unused obligation authority made
			 available for an item in section 1702 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256) that
			 was repealed, or authorized funding for such an item that was reduced, by this
			 section shall be made available—
				(1)for an item in section
			 1702 of that Act that was added or increased by this section and that is in the
			 same State as the item for which obligation authority or funding was repealed
			 or reduced; and
				(2)in an amount proportional
			 to the amount of obligation authority or funding that was so repealed or
			 reduced.
				(d)Additional
			 discretionary use of surface transportation program fundsOf the funds apportioned to each State
			 under section 104(b)(3) of title 23, United States Code, a State may expend for
			 each of fiscal years 2005 through 2009 not more than $1,000,000 for the
			 following activities:
				(1)Participation in the Joint Operation Center
			 for Fuel Compliance (JOC), including the funding of additional positions for
			 motor fuel tax enforcement officers and other staff dedicated on a full-time
			 basis to participation in the activities of the Center.
				(2)Development, operation, and maintenance of
			 electronic filing systems to coordinate data exchange with the Internal Revenue
			 Service by States that impose a tax on the removal of taxable fuel from any
			 refinery and on the removal of taxable fuel from any terminal.
				(3)Development, operation,
			 and maintenance of electronic single point of filing in conjunction with the
			 Internal Revenue Service by States that impose a tax on the removal of taxable
			 fuel from any refinery and on the removal of taxable fuel from any
			 terminal.
				(4)Development, operation,
			 and maintenance of a certification system by a State of any fuel sold to a
			 State or local government for the exclusive use of the State or local
			 government (as defined in section 4221(d) of the Internal Revenue Code of 1986)
			 or sold to a qualified volunteer fire department (as defined in section
			 150(e)(2) of such Code) for its exclusive use.
				(5)Development, operation,
			 and maintenance of a certification system by a State to certify nonprofit
			 educational organizations (as defined in section 4221(d) of such Code) to be in
			 good standing in the state in which the organization is providing educational
			 services.
				5.Nonmotorized
			 transportation pilot programSection 1807(a)(3) of the Safe, Accountable,
			 Flexible, Efficient, Transportation Equity Act: A Legacy for Users (119 Stat.
			 1460) is amended by striking Minneapolis-St. Paul, Minnesota and
			 inserting Minneapolis, Minnesota.
		6.Correction of Interstate
			 and NHS designations
			(a)TreatmentSection
			 1908(a) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1469) is amended by striking paragraph
			 (3).
			(b)National Highway
			 SystemSection 1908(b) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1470) is
			 amended by striking from the Arkansas State line and inserting
			 from Interstate Route 540.
			7.Future of surface
			 transportation systemSection
			 1909(b) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1475) is amended—
			(1)in paragraph (9), in the matter preceding
			 subparagraph (A), by striking July 1, 2007 and inserting
			 December 31, 2007;
			(2)in paragraph (11)—
				(A)in subparagraph (C), by striking ,
			 on a reimbursable basis,; and
				(B)in subparagraph (D)(i),
			 by striking may detail, on a reimbursable basis, and inserting
			 shall detail; and
				(3)in paragraph (15), by
			 striking $1,400,000 for each of fiscal years 2006 and 2007 and
			 inserting $1,400,000 for fiscal year 2006 and $3,400,000 for fiscal year
			 2007.
			8.Buy
			 AmericaSection 1928 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1484) is amended—
			(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
			 and
			(2)by inserting after
			 paragraph (1) the following:
				
					(2)the current application
				by the Federal Highway Administration of the Buy America test is only applied
				to components or parts of a bridge project and not the entire bridge project,
				which is inconsistent with this sense of
				Congress;
					.
			9.Transportation
			 improvementsThe table
			 contained in section 1934(c) of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1486) is
			 amended—
			(1)in the item numbered 12,
			 by striking Yukon River and inserting Kuskokwim
			 River;
			(2)in the item numbered 57,
			 by striking the project description and inserting Kingsland bypass from
			 CR 61 to I–95, Camden County;
			(3)in the item numbered 138,
			 by striking the project description and inserting West Spencer Beltway
			 Project;
			(4)in the item numbered 142,
			 by striking MP 9.3, Segment I, II, and III and inserting
			 Milepost 24.3;
			(5)in the item numbered 161,
			 by striking Bridge replacement on Johnson Drive and Nall Ave.
			 and inserting Construction improvements;
			(6)in the item numbered 181,
			 by striking BW Parkway and inserting Baltimore Washington
			 Parkway;
			(7)in the item numbered 182,
			 by striking the project description and inserting Highway improvements
			 in the vicinity of Aberdeen Proving Ground to support BRAC-related
			 growth;
			(8)in the item numbered 198,
			 by striking the project description and inserting Construct 1 or more
			 grade separated crossings of I–75 and make associated improvements to improve
			 local and regional east-west mobility between Mileposts 279 and
			 282;
			(9)in the item numbered 238,
			 by striking the project description and inserting Develop and construct
			 the St. Mary water project road and bridge infrastructure, including a new
			 bridge and approaches across St. Mary River, stabilization and improvements to
			 United States Route 89, and road/canal from Siphon Bridge to Spider Lake, on
			 the condition that $2,500,000 of the amount made available to carry out this
			 item may be made available to the Bureau of Reclamation for use for the Swift
			 Current Creek and Boulder Creek bank and bed stabilization project in the Lower
			 St. Mary Lake drainage.;
			(10)in the item
			 numbered 329, by inserting , Tulsa after
			 technology;
			(11)in the item
			 numbered 358, by striking fuel-celled and inserting
			 fueled;
			(12)in the item
			 numbered 402, by striking from 2 to 5 lanes and improve alignment within
			 rights-of-way in St. George and inserting , St. George;
			 and
			(13)in the item numbered 436, by inserting
			 , Saole,  after Sua.
			10.Highway
			 research funding
			(a)F–SHRP
			 fundingNotwithstanding any other provision of law, for each of
			 fiscal years 2007 through 2009, at any time at which an apportionment is made
			 of the sums authorized to be appropriated for the surface transportation
			 program, the congestion mitigation and air quality improvement program, the
			 National Highway System, the Interstate maintenance program, the bridge
			 program, or the highway safety improvement program, the Secretary of
			 Transportation shall—
				(1)deduct from each
			 apportionment an amount not to exceed 0.205 percent of the apportionment;
			 and
				(2)transfer or otherwise
			 make that amount available to carry out section 510 of title 23, United States
			 Code.
				(b)Conforming
			 amendments
				(1)FundingSection
			 5101 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1779) is amended—
					(A)in subsection (a)—
						(i)in paragraph (1), by
			 striking 509, and 510 and inserting and 509;
			 and
						(ii)in paragraph (4), by
			 striking $69,700,000 and all that follows through
			 2009 and inserting $40,400,000 for fiscal year 2005,
			 $69,400,000 for fiscal year 2006, $76,400,000 for each of fiscal years 2007 and
			 2008, and $78,900,000 for fiscal year 2009; and
						(B)in subsection (b), by
			 striking 50 percent and inserting 80
			 percent.
					(2)Future strategic
			 highway research programSection 5210 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1804) is amended—
					(A)by striking subsection
			 (c); and
					(B)by redesignating
			 subsection (d) as subsection (c).
					(c)Contract
			 authorityFunds made available under this section shall be
			 available for obligation in the same manner as if the funds were apportioned
			 under chapter 1 of title 23, United States Code, except that the Federal share
			 shall be determined under section 510(f) of that title.
			(d)Applicability of
			 obligation limitationFunds made available under this section
			 shall be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs under section 1102 the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C.
			 104 note; 119 Stat. 1157) or any other Act.
			(e)Equity bonus
			 formulaNotwithstanding any other provision of law, in allocating
			 funds for the equity bonus program under section 105 of title 23, United States
			 Code, for each of fiscal years 2007 through 2009, the Secretary of
			 Transportation shall make the required calculations under that section as if
			 this section had not been enacted.
			(f)Funding for research
			 activitiesOf the amount made available by section 5101(a)(1) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1779)—
				(1)at least $1,000,000 shall
			 be made available for each of fiscal years 2007 through 2009 to carry out
			 section 502(h) of title 23, United States Code; and
				(2)at least $4,900,000 shall
			 be made available for each of fiscal years 2007 through 2009 to carry out
			 section 502(i) of that title.
				(g)Technical
			 amendments
				(1)Surface transportation
			 researchSection 502 of title 23, United States Code, is amended
			 by striking the first subsection (h), relating to infrastructure investment
			 needs reports beginning with the report for January 31, 1999.
				(2)Advanced travel
			 forecasting procedures programSection 5512(a)(2) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1829) is amended by striking Program appreciation.— and inserting
			 Program
			 application.—.
				(3)University
			 transportation researchSection 5506 of title 49, United States
			 Code, is amended—
					(A)in subsection (i)—
						(i)by striking In
			 order to and inserting the following:
							
								(1)In
				generalIn order to
								;
				and
						(ii)by adding at the end the
			 following:
							
								(2)EffectNothing
				in paragraph (1) requires a nonprofit institution of higher learning to
				maintain total expenditures as described in that paragraph in excess of the
				amount of the grant awarded to the
				institution.
								;
				and
						(B)in subsection (k)(3), by
			 striking The Secretary and all that follows through to
			 carry out this section and inserting For each of fiscal years
			 2005 through 2009, the Secretary shall expend not more than 1.5 percent of
			 amounts made available to carry out this section.
					11.RescissionSection 10212 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (as amended
			 by section 1302 of the Pension Protection Act of 2006 (Public Law 109–280))
			 (119 Stat. 1937; 120 Stat. 780) is amended by striking
			 $8,593,000,000 each place it appears and inserting
			 $8,715,000,000.
		12.TEA–21
			 technical corrections
			(a)Surface transportation
			 programSection 1108(f)(1) of
			 the Transportation Equity Act for the 21st Century (23 U.S.C. 133 note; 112
			 Stat. 141) is amended by striking 2003 and inserting
			 2009.
			(b)Project
			 authorizationsThe table
			 contained in section 1602 of the Transportation Equity Act for the 21st Century
			 (112 Stat. 257) is amended—
				(1)in the item numbered 1039, by striking
			 transportation and maintenance facility in Union City in order to
			 replace the NJ Transit depot and inserting Hoboken Terminal
			 improvements; and
				(2)in the item numbered
			 1349, by inserting , and improvements to streets and roads providing
			 access to, after along.
				13.High priority
			 corridors technical correctionsSection 1105(c) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1212) is
			 amended—
			(1)in paragraph (63), by inserting and
			 State after United States; and
			(2)in paragraph (64)—
				(A)by striking United
			 States Route 42 and inserting State Route 42; and
				(B)by striking
			 Interstate Route 676 and inserting Interstate Routes 76
			 and 676.
				14.Definition of
			 repeat intoxicated driver lawSection 164(a)(5) of title 23, United States
			 Code, is amended by striking subparagraph (A) and inserting the
			 following:
			
				(A)receive—
					(i)a driver’s license
				suspension for not less than 1 year; or
					(ii)a combination of
				suspension of all driving privileges for the first 45 days of the suspension
				period followed by a reinstatement of limited driving privileges for the
				purpose of getting to and from work, school, or an alcohol treatment program if
				an ignition interlock device is installed on each of the motor vehicles owned
				or operated, or both, by the
				individual;
					.
		15.Research
			 technical correctionSection
			 5506(e)(5)(C) of title 49, United States Code, is amended by striking
			 $2,225,000and inserting $2,250,000.
		16.Bridge
			 projectsThe table contained
			 in section 1103 of the Intermodal Surface Transportation Efficiency Act of 1991
			 (105 Stat. 2027) is amended in the item numbered 3 by striking
			 Construction of Aliquippa Ambridge Bridge of Beaver County,
			 Pennsylvania and inserting Rehabilitation of Aliquippa Ambridge
			 Bridge in Beaver County, Pennsylvania.
		17.Effective
			 date
			(a)In
			 generalExcept as provided in
			 subsection (b), this Act and the amendments made by this Act take effect on the
			 date of enactment of this Act.
			(b)Exception
				(1)In
			 generalThe amendments made
			 by this Act (other than the amendments made by sections 1(i), 3, 4, 8, and 14)
			 to the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (Public Law 109–59; 119 Stat. 1144) shall—
					(A)take effect as of the date of enactment of
			 that Act; and
					(B)be treated as being
			 included in that Act as of that date.
					(2)Section
			 1(i) amendmentThe amendment
			 made by section 1(i) shall take effect on October 1, 2006.
				(3)Effect of
			 amendmentsEach provision of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119
			 Stat. 1144) (including the amendments made by that Act) (as in effect on the
			 day before the date of enactment of this Act) that is amended by this Act
			 (other than sections 1(i), 3, 4, 8, and 14) shall be treated as not being
			 enacted.
				
	
		September 14, 2006
		Reported with an amendment
	
